FIRST DIVISION
                               BARNES, P. J.,
                          REESE, P. J. and PIPKIN, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   August 25, 2020



In the Court of Appeals of Georgia
 A18A0522. COEN v. APTEAN, INC. et al.

      BARNES, Presiding Judge.

      Timothy F. Coen filed a renewal action against his former employer and several

other defendants, asserting a claim for abusive litigation under OCGA § 51-7-80 et

seq. and seeking, among other things, punitive damages. The trial court dismissed

Coen’s renewal action, and in Coen v. Aptean, Inc., 346 Ga. App. 815 (816 SE2d 64)

(2018), we affirmed in part and reversed in part the trial court’s dismissal order. In

Division 2 of our opinion, we affirmed the dismissal of Coen’s request for punitive

damages under OCGA § 51-12-5.1 on the ground that such damages were not

available for a statutory abusive litigation claim. Id. at 823-824 (2). The Supreme

Court of Georgia granted certiorari and reversed Division 2 of our opinion,

concluding that OCGA § 51-7-83 (a) allows for the recovery of punitive damages in
a statutory claim for abusive litigation not based solely on injured feelings. Coen v.

Aptean, Inc., 307 Ga. 826, 826-827 (4) (838 SE2d 860) (2020). The Supreme Court

noted that the defendants raised alternative grounds for why punitive damages might

not be available to Coen but declined to address them as outside its grant of certiorari,

instead leaving those issues to be addressed by this Court on remand. Id. at 840-841

(5).

       Now that the case is back before us on remand, we vacate Division 2 of our

original opinion and adopt the Supreme Court’s opinion as our own.1 We now

consider the defendants’ alternative arguments for why Coen could not seek punitive

damages, and, for the reasons discussed below, we reject those arguments. We

therefore reverse the trial court’s dismissal order.

       1. The CD Software Defendants2 argue that Coen was not entitled to seek

punitive damages in the current renewal action because he did not seek punitive

       1
       Divisions 1, 3, and 4 of our original opinion, which the Supreme Court neither
addressed nor considered, are consistent with the Supreme Court’s opinion and
remain the law of the case. See Shadix v. Carroll County, 274 Ga. 560, 563-564 (1)
(554 SE2d 465) (2001); Ford v. Uniroyal Goodrich Tire Co., 270 Ga. 730, 731 (514
SE2d 201) (1999).
       2
       The CDC Software Defendants are Aptean, Inc., CDC Software Corporation,
Vincent Burkett, Monte Ford, Marc Teillon, James FitzGibbons, and Kenneth
Thompson.

                                           2
damages in the original action that he filed against them. According to the CD

Software Defendants, because Coen filed his renewal action for abusive litigation

after the expiration of the applicable one-year statute of limitation,3 his renewal action

must be substantially the same as his original action. And, the CD Software

Defendants maintain, a new request for punitive damages would enlarge their

potential liability beyond what was indicated in the original action such that Coen’s

renewal action would not be substantially the same as his original action.

Consequently, they argue that the trial court’s decision that Coen could not seek

punitive damages from them should be affirmed under the right for any reason rule.




      3
         Punitive damages are subject to the same statute of limitation as the
underlying cause of action for which they are sought. See Brooks v. Freeport Kaolin
Co., 253 Ga. 678, 680 (3) (324 SE2d 170) (1985) (applying four-year statute of
limitation for damage-to-realty claims to determine whether plaintiff could recover
punitive damages predicated on such a claim); Forester v. McDuffie, 189 Ga. App.
359, 359 (1) (375 SE2d 488) (1988) (applying four-year statute of limitation for
actions for fraud and deceit to determine whether plaintiff could recover punitive
damages predicated on fraud claim). A claim for abusive litigation must be brought
within one year after “the final termination of the proceeding in which the alleged
abusive litigation occurred.” OCGA § 51-7-84 (b). Here, the underlying contract
lawsuit in which the alleged abusive litigation occurred was terminated on September
17, 2014. Coen filed his original abusive litigation action against the CD Software
Defendants on June 3, 2015 and his subsequent renewal action on September 23,
2016.

                                            3
See Worley v. Winter Constr. Co., 304 Ga. App. 206, 208 (1) (695 SE2d 651) (2010)

(dismissal of complaint will be affirmed if right for any reason). We are unpersuaded.

      Georgia’s renewal statute provides in pertinent part:

      When any case has been commenced in either a state or federal court
      within the applicable statute of limitations and the plaintiff discontinues
      or dismisses the same, it may be recommenced in a court of this state or
      in a federal court either within the original applicable period of
      limitations or within six months after the discontinuance or dismissal,
      whichever is later . . . .


OCGA § 9-2-61 (a).

      “[A] properly filed renewal action stands on the same footing as the original

action with respect to statutes of limitation. Accordingly, if a renewal action is

properly filed within six months after dismissal of the original action, it remains

viable even though the statute of limitation may have expired.” (Citations and

punctuation omitted.) Blier v. Greene, 263 Ga. App. 35, 36 (1) (a) (587 SE2d 190)

(2003). “While a plaintiff’s substantial rights or a defendant’s liability cannot be

enlarged in a renewal action, the renewal action need not be identical to the first one.”

Cushing v. Cohen, 323 Ga. App. 497, 507 (3) (746 SE2d 898) (2013). Rather “to be

a good renewal of an original suit, so as to suspend the running of the statute of


                                           4
limitations under OCGA § 9-2-61, the new petition must be substantially the same

both as to the cause of action and as to the essential parties.” (Punctuation and

emphasis omitted.) Baker v. GOSI Enterprises, 351 Ga. App. 484, 486 (830 SE2d

765) (2019), quoting Safi-Rafiq v. Balasubramaniam, 298 Ga. App. 274, 275 (679

SE2d 822) (2009). Thus, if a plaintiff files a renewal suit after the applicable

limitations period has expired and adds “a new cause of action based on a new theory

of recovery,” “the renewal statute is inapplicable to save [the] claim from being time-

barred.” (Citation and punctuation omitted.) Auto-Owners Ins. Co. v. Hale Haven

Properties, 346 Ga. App. 39, 48 (1) (b) (815 SE2d 574) (2018). See Baker, 351 Ga.

App. at 489 (4); Safi-Rafiq, 298 Ga. App. at 276; Burns v. Dees, 252 Ga. App. 598,

607-608 (1) (d) (557 SE2d 32) (2001).

      Coen filed the current action within six months after the dismissal of his

original action against the CD Software Defendants,4 and he asserted claims for

abusive litigation under OCGA § 51-7-80 et seq. in both actions. Because the causes

of action in Coen’s two lawsuits were substantially the same, the current suit was a

“good renewal of [the] original suit” so as to suspend the one-year statute of


      4
       Coen voluntarily dismissed his original suit on May 5, 2016 and filed his
renewal suit on September 23, 2016.

                                          5
limitation applicable in abusive litigation suits. Baker, 351 Ga. App. at 486, quoting

Safi-Rafiq, 298 Ga. App. at 275. Coen’s statutory abusive litigation claim asserted in

the current renewal suit thus was not time-barred.

      While the CD Software Defendants contend that Coen’s new request for

punitive damages in his renewal action was time-barred, the relevant inquiry is

whether the causes of action asserted in the original and renewal suits were

substantially the same. See Baker, 351 Ga. App. at 486; Safi-Rafiq, 298 Ga. App. at

275. And Coen’s request for punitive damages was not a separate and independent

cause of action. See Irvin Intl. v. Riverwood Intl. Corp., 299 Ga. App. 633, 639 (3),

n.17 (683 SE2d 158) (2009) (pointing out that “punitive damages . . . flowing from

a specific tort are not [an] independent cause[] of action”) (citation omitted). See also

Franklin Credit Mgmt. Corp. v. Friedenberg, 275 Ga. App. 236, 242 (2) (d) (620

SE2d 463) (2005) (“The law does not support the concept that pursuing each type of

damages flowing from a specific tort is a separate and independent cause of action.”).

Rather, his request for punitive damages was derivative of his underlying substantive

claim for abusive litigation. See Racette v. Bank of America, N.A., 318 Ga. App. 171,

181 (6) (733 SE2d 457) (2012) (“An award of . . . punitive damages is derivative of

a plaintiff’s substantive claims.”). Consequently, Coen did not add a new cause of

                                           6
action based on a new theory of recovery by requesting punitive damages for the first

time in the renewal suit. See Pratt Eng. & Machine Co. v. Trotti, 142 Ga. 401, 403

(83 SE 107) (1914) (amendment adding request for punitive damages “did not add a

new and distinct cause of action”); Chitwood v. Stoner, 60 Ga. App. 599, 601 (4 SE2d

605) (1939) (amendment adding request for punitive damages did not “introduce a

new cause of action [because such damages] inhered in and flowed from the same

tort”) (citation, punctuation, and emphasis omitted). Coen’s request for punitive

damages therefore was not time-barred. Compare Baker, 351 Ga. App. at 487-489

(1)-(4) (claims for breach of partnership agreement, breach of fiduciary duty,

negligent misrepresentation, and promissory estoppel that were raised for first time

in renewal suit, after applicable statutes of limitation had run, were properly

dismissed by trial court); Auto-Owners Ins. Co., 346 Ga. App. at 48 (1) (b) (statutory

claim to enforce check, raised for first time in renewal suit after limitation period had

expired, was time-barred because not substantially the same as breach-of-contract

claim raised in original suit); Burns, 252 Ga. App. at 607–608 (1) (d) (claims for

unjust enrichment and quantum meruit, asserted for first time in renewal suit after

applicable limitation period had run, were time-barred because not substantially the

same as claim for breach of contract and other claims asserted in original suit).

                                           7
      2. Defendant Gabriel Mendel likewise argues that Coen’s request for punitive

damages in his renewal action was properly dismissed by the trial court because Coen

did not seek punitive damages in the original abusive litigation action that he filed

against Mendel. Mendel’s argument fails for the same reasons discussed supra in

Division 1.

      3. Lastly, Mendel contends that Coen’s request for punitive damages was

properly dismissed by the trial court because in his renewal complaint, Cohen also

requested damages for injury to his peace, happiness, and feelings under OCGA § 51-

12-65 and alleged that those damages were his “sole injury.” Because punitive

damages sought under OCGA § 51-12-5.1 (b)6 are recoverable as part of a statutory

abusive litigation claim only when the claim is not based solely on injured feelings,

      5
       OCGA § 51-12-6 provides:
            In a tort action in which the entire injury is to the peace,
      happiness, or feelings of the plaintiff, no measure of damages can be
      prescribed except the enlightened consciences of impartial jurors. In
      such an action, punitive damages under Code Section 51-12-5 or Code
      Section 51-12-5.1 shall not be awarded.
      6
       OCGA § 51-12-5.1 (b) provides:
            Punitive damages may be awarded only in such tort actions in
      which it is proven by clear and convincing evidence that the defendant’s
      actions showed willful misconduct, malice, fraud, wantonness,
      oppression, or that entire want of care which would raise the
      presumption of conscious indifference to consequences.

                                         8
see Coen, 307 Ga. at 840 (4), Mendel argues that Coen’s sworn allegations about his

injured feelings show that he cannot recover punitive damages as a matter of law. We

do not agree.

      As our Supreme Court noted in Coen, “this case is still at the pleading stage.”

Coen, 307 Ga. at 841 (5), n. 20. And under Georgia’s liberal pleading rules, Coen was

entitled to set forth in his complaint two or more alternative statements of his abusive

litigation claim. See OCGA § 9-11-8 (e) (2) (“A party may set forth two or more

statements of a claim or defense alternatively or hypothetically, either in one count

or defense or in separate counts or defenses.”). Furthermore, “[a] plaintiff may pursue

any number of consistent or inconsistent remedies against the same person or

different persons until he shall obtain a satisfaction from some of them.” OCGA § 9-

2-4. Accordingly, Coen was authorized in his renewal complaint to request, as part

of his statutory abusive litigation claim, damages for injured feelings under OCGA

§ 51-12-6 and, alternatively, punitive damages under OCGA § 51-12-5.1 (b), even if

he ultimately could not recover both types of damages. See Tankersley v. Barker, 286

Ga. App. 788, 790 (2) (651 SE2d 435) (2007) (“One can pursue any number of

inconsistent remedies prior to formulation and entry of judgment.”) (citation and

punctuation omitted).

                                           9
      For these combined reasons, we conclude that, contrary to the defendants’

arguments raised on remand, Coen was entitled to request punitive damages in his

renewal action. Because the trial court concluded otherwise, we reverse.

      Judgment reversed. Reese and Pipkin, JJ., concur.




                                        10